OPINION OF THE COURT
PER CURIAM:
In a trial by special court-martial military judge alone, appellant was convicted, in accordance with his pleas, of four specifications of absence without proper authority and one specification of escape from lawful custody. Pursuant to the terms of a pretrial agreement, the convening authority suspended that part of the sentence in excess of a bad-conduct discharge, sixty days’ confinement, forfeiture of $200.00 per month for two months and reduction to pay grade of E — 1. Of four assigned errors, one merits discussion.
Appellant contends the guilty plea was improvident and the pretrial agreement was void because the convening authority delegated to the trial counsel the power to negotiate terms of the agreement. The agreement, by its terms, released the convening authority from his part of the agreement if appellant failed “. . .to enter into a written stipulation of facts as to the circumstances of the offense(s) if he [the trial counsel] deems such a stipulation to be necessary. . . .” Contrary to appellant’s contention, we do not find, in the quoted language, any delegation of authority to negotiate terms or conditions of the agreement. The agreement, complete in its terms and conditions upon signature by appellant and the convening authority, was contingent upon the making of a stipulation. Thus, the requirement of a stipulation was a term or condition of the agreement, and was a legitimate concern of the convening authority, but the decision as to the actual need for the stipulation, and as to the evaluation of the contents thereof, was properly left to the trial counsel.
The findings of guilty and the sentence are affirmed.